Citation Nr: 1130579	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-10 248	)	DATE
	)
	)


THE ISSUE

Whether an April 21, 2005, decision of the Board of Veterans' Appeals (Board) that dismissed the appeal of the October 3, 2001, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) on the basis that the Veteran did not file a timely Substantive Appeal, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1972. 

This case comes before the Board as an original action on the Veteran's motion alleging CUE in an April 21, 2005, Board decision that dismissed the appeal of the October 3, 2001, RO rating decision on the basis that the Veteran did not file a timely Substantive Appeal.  

When this matter was before the Board in January 2010, the Board denied the Veteran's motion alleging CUE in an April 21, 2005, Board decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 joint motion for remand, the parties agreed that the Board failed to provide adequate reasons and bases by failing to consider 38 C.F.R. § 20.202 in finding that a May 2002 statement of the Veteran on a VA Form 9 did not constitute a timely filed Substantive Appeal and in considering the merits of whether the Veteran's underlying claim to reopen a claim of entitlement to service connection and the Veteran's contention that the Board failed afford him a hearing prior to its April 2005 decision in determining whether any CUE could have manifestly changed the outcome.  As such, the parties agreed that the January 2010 Board decision be vacated and the case remanded to the Board for the Board to specifically consider 38 C.F.R. § 20.202 and the Veteran's CUE arguments regarding the adequacy of the Substantive Appeal in the discussion as to whether any CUE could have manifestly changed the outcome of the appeal.  In an April 2011 order, the Court granted the parties' joint motion for remand, vacating the Board's January 2011 decision denying the Veteran's motion alleging CUE in an April 21, 2005, Board decision and remanded the case for compliance with the terms of the joint motion.  

In a statement dated in June 2011, the Veteran's representative requested a hearing before a Veterans Law Judge at the Veteran's local RO for the purpose of presenting additional evidence in the form of the Veteran's testimony.  The Board notes that in cases of alleged CUE in a Board decision a hearing is available, upon showing of good cause, for the purpose of presenting argument only and that "[n]o testimony or other evidence will be admitted in connection with such a hearing."  38 C.F.R. § 20.1405 (2010).  As the Board finds that the arguments in support of the Veteran's allegation of CUE in the April 21, 2005, Board decision have been thoroughly presented, because the Veteran's representative indicates that the purpose of the hearing is to allow for the presentation of additional evidence in the form of the Veteran's testimony, and given that the motion must be denied as a matter of law, the Board finds that good cause for a hearing has not been presented.  Therefore, the Veteran's request for a hearing is denied.


FINDINGS OF FACT

1.  In an April 21, 2005, decision, the Board dismissed the appeal of the October 3, 2001, rating decision of the VA RO on the basis that the Veteran did not file a timely Substantive Appeal.

2.  In a March 12, 2008, Memorandum Decision, the Court affirmed the Board's April 21, 2005, decision that dismissed the appeal of the October 3, 2001, rating decision of the VA RO on the basis that the Veteran did not file a timely Substantive Appeal.


CONCLUSION OF LAW

The April 21, 2005, Board decision dismissing the appeal of the October 3, 2001, rating decision of the VA RO on the basis that the Veteran did not file a timely Substantive Appeal was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

In an April 21, 2005, decision, the Board dismissed the appeal of the October 3, 2001, rating decision of the VA RO on the basis that the Veteran did not file a timely Substantive Appeal.  As identified by the Veteran in his "Brief of Appellant" submitted in support of his appeal to the Court, in a March 12, 2008, Memorandum Decision, the Court affirmed the Board's April 21, 2005, decision that dismissed the appeal of the October 3, 2001, rating decision of the VA RO.  See Brief of the Appellant at 3.  Pursuant to 38 C.F.R. § 20.1400(b)(1), the appellant is now prohibited from challenging the finality of the Board's April 21, 2005, decision by seeking revision of that decision on the basis of CUE.  Indeed, the Board's April 21, 2005, decision has been replaced by the March 12, 2008, Court decision, and as such, as a matter of law, the appellant is precluded from challenging the April 21, 2005, Board decision on the basis of CUE.  Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  Thus, the motion must be denied.

The Board acknowledges that the Court in its April 2011 Order vacated the Board's January 2010 decision denying the Veteran's motion that an April 21, 2005, decision of the Board that dismissed the appeal of the October 3, 2001, rating decision of the VA RO on the basis that he did not file a timely Substantive Appeal should be revised or reversed on the grounds of CUE and remanded for compliance with the terms of an April 2011 joint motion for remand discussed in detail above.

Generally, where a case is addressed by an appellate court, remanded, then returned to the appellate court, the "'law of the case' doctrine operates to preclude reconsideration of identical issues."  Johnson (Anne) v. Brown, 7 Vet. App. 25, 26-27 (1994) (per curiam order); see also Allin v. Brown, 10 Vet. App. 55, 57 (1997); Chisem v. Brown, 8 Vet. App. 374, 375 (1995).  That is, the Board is generally bound by the findings of the Court.  See Chisem, 10 Vet. App. at 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  However, the United States Court of Appeals for the Federal Circuit has articulated, and the Court has recognized, "three exceptions to the law of the case doctrine: (1) When the evidence at trial was substantially different from that in the former trial upon when the appellate court based its decision; (2) when the controlling authority has since made a contrary decision of law; and (3) when the appellate decision was clearly erroneous."  See Chisem, supra, 8 Vet. App. at 375 (1995) (citing Kori Corp. v. Wilco Marsh Buggies and Draglines, Inc., 761 F.2nd 649, 657 (Fed. Cir. 1985)); see also Teten v. West, 13 Vet. App. 560, 563 (2000).

The Board finds that exceptional circumstances exist that require the Board to deny the Veteran's motion that an April 21, 2005, decision of the Board should be revised or reversed on the grounds of CUE.  Although the joint motion for remand granted by the Court in April 2011 ordered that the Board specifically consider 38 C.F.R. § 20.202 and the Veteran's CUE arguments regarding the adequacy of the Substantive Appeal in the discussion as to whether any CUE could have manifestly changed the outcome of the appeal in reconsidering the Veteran's motion, as the motion is barred by 38 C.F.R. § 20.1400(b)(1) it would be clearly erroneous to undertake the additional consideration as agreed to by the parties.  Indeed, as the Court affirmed the Board's April 21, 2005, decision in a March 12, 2008, Memorandum Decision, consideration of whether the April 21, 2005, Board decision should be revised or reversed on the grounds of CUE would "oddly, permit an inferior to collaterally review the actions of a superior."  Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994).  As the third exception to the law of the case doctrine has been met, the Board is not precluded from denying the appellant's motion without completing the addition consideration as ordered.


ORDER

The appellant's motion that an April 21, 2005, decision of the Board that dismissed the appeal of the October 3, 2001, rating decision of the Department of VA RO on the basis that the Veteran did not file a timely Substantive Appeal should be revised or reversed on the grounds of CUE, is denied.


                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



